Title: Thomas Jefferson to Jonathan Shoemaker, 24 July 1809
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          Sir  Monticello July 24. 09.
          Mr Higginbotham informs me he did not recieve from you the order for the 500.D. on the Postmaster General as had been arranged between us, owing perhaps something to the day of paiment proposed. I must therefore pray you to inclose to me the order paiable on the earliest day on which it will be entitled to paiment. our post leaves Washington 3. times a week, on Sundays, Tuesdays, & Thursdays, & I shall hope to recieve it by the first return of post, as I stand peculiarly pledged to him for that paiment. I must at the same time intreat a prompt remittance of the further sum of 500.D. according to what you gave me reason to expect, as I have no other source of compliance with demands which afflict me extremely. I salute you with esteem & respect.
          
            Th:
            Jefferson
        